Citation Nr: 1234456	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty training from November 1976 to October 1977, and on active duty from November 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In April 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In May 2011, the Board remanded the claim for further evidentiary development.  The development has been completed, and the case is before the Board for final review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected orthopedic disabilities of the right foot, lumbar spine, and right knee affect a single body system and combine to a 60 percent rating.  

2.  The Veteran has work experience as a custodian and electrician; he has three years of a college education.

3.  The weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination to grant a TDIU, no further discussion of VCAA compliance is necessary regarding this issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran's status post surgery right foot with triple arthrodesis and bilateral pes planus (50 percent); chronic lumbosacral strain (10 percent prior to July 1, 2011 and 20 percent thereafter); and right chondromalacia (10 percent) are considered disabilities affecting a single body system as they all affect the orthopedic system.  See 38 C.F.R. § 4.16(a).  Combined, these disabilities have been ratable at 60 percent since April 7, 2005.  See 38 C.F.R. §§ 4.25; 4.26 (2011).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  

The record establishes that the Veteran has work experience in being an electrician and custodian.  He has a high school education and three years of a college education.  He reports that he has not worked since 1995 and that he has been in receipt of Social Security Administration disability benefits.  

Post-service VA and private medical records show that the Veteran was variously and intermittently treated for his service-connected disabilities.  

A September 2005 x-ray of the right foot revealed status post fusion that had been painful for several years.  Multiple views demonstrated arthrodesis of the hind foot, with two long lag screws traversing the calcaneus in the vicinity of the calcaneal talus and calcaneal cuboid joints.  There were sclerotic changes involving the tibiotalar joint at the talonavicular joint as well as a loss of longitudinal arch of the foot.  Compared to an old examination from 2001, there also appeared to have been progressive degenerative joint disease at the non-arthrodesed joint.  

On VA examination in January 2006, the Veteran complained of constant pain without swelling in both feet, especially greater in the right than the left.  It was also more prominent on standing and walking.  The Veteran also reported constant low back pain located in the midline without radiation to the lower extremities and constant pain without swelling in both knees, especially on standing and walking.  

Examination of the lumbosacral spine showed mild to moderate diffuse tenderness but no paraspinal spasm.  There was no objective evidence of pain on motion.  Examination of the knees revealed mild to moderate diffuse tenderness on the right and mild to moderate crepitus bilaterally on extension.  There was no evidence of swelling, fluid, heat, erythema, subluxation, contracture, laxity, or instability.  Examination of the feet showed a 6-inch, well-healed surgical incision just under the medial malleolus.  There was marked bilateral pes planus and moderate diffuse tenderness bilaterally.  There was no swelling, heat, erythema, or significant callus formation.  The Veteran arose and stood normally.  He used a cane to ambulate and required it for distance.  His gait showed a mild limp to the right that was accentuated by heel and toe walking.  He could not hop, and he squatted with moderate difficulty.  An x-ray of the right foot revealed arthrodesis with degenerative changes.  The examiner found evidence of moderate weakened movement and excess fatigability of the right foot, but indicated that there would be no additional limitation of motion or functional impairment during flare-ups since the Veteran had constant pain and was in constant pain at the present time.  There was no hindfoot, midfoot, or forefoot deformity, nor was there any hammertoe, high arch, or other deformity.  The Veteran had severe pes planus and stood and ambulated with his right foot pronated 15 degrees.  He wore special shoes without inserts, but there was no evidence of unequal shoe wear.  The examiner found that the Veteran's foot problem caused significant functional manifestations, especially in his back and knees.  

A March 2006 x-ray of the right foot revealed marked pes planus deformity and irregularity of the proximal shaft of the fourth toe proximal phalanx, which presumably represented a healing fracture.  There was no new acute bony pathology with persistent post-surgical changes and a healing fracture.  

In an April 2006 VA medical report, the Veteran was diagnosed with traumatic degenerative joint disease in the right foot and a collapsed pes planovalgus deformity on the right.  A CT scan of the right foot showed degenerative changes of the calcaneus with subchondral cysts, as well as degenerative changes of the mid foot and forefoot articulations.  In an addendum to the medical report, the podiatrist indicated that due to the Veteran's foot deformity that was secondary to an injury sustained during service, the Veteran's ability to work was impaired, particularly in jobs that required him to stand/walk for prolonged periods as well as perform heavy lifting.  

A January 2008 VA medical report from the emergency department indicated that the Veteran received treatment for non-traumatic low back pain that had lasted off and on for one week.  The pain was reported to be worse with movement and activity and better with rest.  It was noted that on his arrival, he was in a wheelchair.  He was status post internal fixation of tibia-fibula and traumatic osteoarthritis awaiting surgery on his knee.  The Veteran was found to have chronic back pain secondary to traumatic osteoarthritis and abnormal gait.  

In a June 2008 VA medical report from the emergency department, the Veteran was seen for bilateral knee pain that had been worsening over the last 2 weeks.  The Veteran had pain with weight to the knee when walking.    

A Social Security Administration determination indicated that the Veteran was disabled due to polysubstance abuse resulting in cerebrovascular accident and antisocial personality disorder.  

The Veteran and his wife testified before the Board at a Central Office hearing in April 2011.  Testimony revealed, in pertinent part, that the Veteran last worked in 1990 as an electrician.  The Veteran's wife testified that the Veteran was in constant pain from his service-connected injuries and had always complained to her about it.  She reported that he had indicated to her his willingness to work, but stated that he was unable to stand for long periods of time.  She stated that the Veteran was unable to walk very much without feeling a lot of pain.  The Veteran testified that as an electrician/mechanic, he had needed to walk and climb up steps or down ladders and also that he needed to carry things.  He reported that he was now unable to do those things due to his knees and back.  He stated that the pain medication that he took for his foot, knee, and back conditions made him constantly sleepy and lethargic because it was a narcotic.  He indicated that he attended college for engineering, but he did not finish and therefore did not have a college degree.  He maintained that he did not think he could obtain a sedentary-type job because his pain medication made him extremely sleepy.  

In a May 2011 VA medical report, the Veteran complained of right ankle/foot pain.  He used a cane and reported that his ankle was weak and would give way.  

A July 2011 VA medical report shows that the Veteran had complained of foot pain for two weeks.  His pain level was at a 10.  He was diagnosed with plantar fasciitis, arthritis, heel bursitis, and small risk for foot cellulitis.  He was advised that properly fitted shoes should be worn at all times to help reduce friction and irritation of the bunion and allow enough room for his toes.  

On VA examination in July 2011, the Veteran reported that he had not been working since 1990 due to problems with his feet and low back.  Regarding his feet, the Veteran complained of constant severe pain in his feet, more on the right foot.  He had pain on walking and standing.  He could only walk less than one block, and his standing was limited to 5 minutes.  He took pain medication, used inserts for his shoes, and walked with a cane to the right hand to help his ambulation.  The examiner noted that the Veteran had a history of 3 to 4 operations to the right foot, including triple arthrodesis, and that he had the hardware removed from his right foot in 2008.  With respect to his right ankle, the Veteran complained of right ankle pain and limited movement.  He took pain medication for his ankle condition.  There was no evidence of dislocation, subluxation, signs of inflammation, or constitutional symptoms of inflammatory arthritis.  In regards to his lumbar spine, the Veteran complained of chronic low back pain that did not radiate to the lower extremities.  He had associated stiffness, but no numbness, paresthesias, or urinary or bowel incontinence.  The Veteran did not use a back brace and had no history of falls or unsteadiness.  He had no history of flare-ups or incapacitating episodes of any of his service-connected conditions in the past 12 months.  He was able to perform activities of daily living, such as eating, grooming, taking a bath, using the toilet, and dressing himself.  

Examination revealed that the Veteran walked with a right antalgic gait.  The Veteran had hammertoes involving the second, third, fourth, and fifth toes bilaterally, worse on the right.  He also had severe flat feet, with his right flat foot noted as being rigid.  X-rays of the right foot showed marked flat foot deformity, osteoporosis, and hammertoes.  There was fusion of the talar calcaneal and calcaneal cuboid joints.  The Veteran also had pain during the active range of motion of his right ankle.  There was tenderness along the anterior ankle, but no evidence of effusion, instability, or ankylosis.  His leg lengths were equal.  X-rays of the right ankle revealed no arthritic disease.  The Veteran had guarding of the lumbar paravertebral muscles, but there was no ankylosis or scoliosis.  Active range of motion of the lumbar spine was painful.  Neurologic examination showed normal sensory, motor, and deep tendon reflexes.  There were no pathologic reflexes or muscle atrophy.  The Veteran's feet and right ankle showed additional functional loss due to pain, weakness, and lack of endurance upon repetitive use.  The major impact was noted to be due to pain.  The Veteran's lumbar spine had no additional functional loss due to pain, weakness, or lack of endurance after repetitive use.  An x-ray of the lumbar spine showed disc degeneration at L4-5 and L5-S1.  

The Veteran was diagnosed with bilateral pes planus, status post right triple arthrodesis with 30 degree eversion of the right foot, right ankle chondromalacia, and lumbosacral muscular ligamentous strain.  The examiner found that it was less likely as not that the Veteran's low back disability made him unable to secure or follow substantially gainful employment because the Veteran would be able to work on a light duty basis with no bending or lifting.  However, the examiner did find that it was at least as likely as not that the Veteran's feet and right ankle disabilities caused him to be unable to secure or follow substantially gainful employment because the Veteran had very limited standing and walking and needed a cane for ambulation.  

At a June 2012 VA examination, the examiner listed the Veteran's current chronic disabling conditions as cerebrovascular accident (CVA) and myofascial pain syndrome.  Regarding the myofascial pain syndrome, she found that the Veteran suffered from chronic pain which necessitated that he took Tramadol and Naprosyn daily.  She noted that he had been a paratrooper in service and sustained an injury to his right ankle.  The Veteran was also noted to have had a posterior tibial tendon repair.  He walked with a cane and was unable to stand or walk for prolonged periods of time.  The examiner opined that the Veteran's CVA and myofascial pain syndrome prevented him from securing or following a substantially gainful occupation and that these conditions were likely to be permanently disabling.             

The Veteran has worked primarily in manual labor occupations.  Essentially, the medical evidence indicates that the Veteran cannot engage in labor intensive work such as the work he had performed since discharge from service.  Currently, his service-connected right foot/ankle and right knee disabilities are so painful that the Veteran has difficulty standing for more than 5 minutes or walking for more than a block.  In addition, his service-connected lumbar spine disability prevents the Veteran from bending or lifting.  The physical findings suggest that any work that involved bending, lifting, standing, walking, carrying, or climbing would not be feasible.  Given these physical constraints it would be difficult for the Veteran to engage in manual labor.  While the July 2011 VA examiner has opined that the Veteran's lumbar spine disability did not prevent him from obtaining substantially gainful employment because he could work light duty with no bending or lifting, he also found that the Veteran's service-connected right foot and right ankle disabilities would prevent him from obtaining substantially gainful employment due to the Veteran's limitations in standing and walking.  Similarly, the June 2012 VA examiner found that the Veteran's myofascial pain syndrome, which included his right ankle/foot disability, was permanently disabling and prevented him from obtaining substantially gainful employment.  Additionally, the Veteran's daily pain medication causes him to be extremely sleepy, which would make it difficult for him to stay awake at a sedentary job.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  

In summary, the Veteran has met the criteria for a TDIU, and the Board finds the Veteran's service-connected disabilities, considered together, render him unemployable.  Accordingly, entitlement to a TDIU is granted.    





(CONTINUED ON NEXT PAGE)





ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


